               Case 1:16-cv-08270-LTS-OTW Document 165 Filed 03/17/21 Page 1 of 3




                                                                             MEMO ENDORSED




                                         THE CITY OF NEW YORK                               DOMINIQUE F. SAINT -FORT
                                                                                               Assistant Corporation Counsel
JAMES E. JOHNSON
Corporation Counsel
                                         LAW DEPARTMENT                                    Labor & Employment Law Division
                                               100 CHURCH STREET                                              (212) 356-2444
                                               NEW YORK, NY 10007                                       dosaint@law.nyc.gov

                                                                    March 15, 2021
                                                                    Plaintiff's application for a pre-motion
        BY ECF
                                                                    conference for an anticipated motion for
        Honorable Ona T. Wang
                                                                    discovery sanctions (ECF 162) is DENIED.
        United States Magistrate Judge
                                                                    Based on the representations in Defendants'
        United States District Court
        Southern District of New York                               letter (ECF 163), any motion for sanctions
        500 Pearl St.                                               would be unsuccessful and not be made in good
        New York, NY 10007                                          faith. The Clerk of Court is respectfully directed
                                                                    to close ECF 162. SO ORDERED.
                      Re: Collymore v. City of New York, et al.
                          Docket No. 16 CV 8270 (LTS) (OTW)
                                                                    ____________
        Dear Judge Wang:                                            Ona T. Wang Mar. 17, 2021
                                                                    U.S.M.J.
                       I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for Defendants in the above-referenced
        action. I write in response to Plaintiff’s letter motion filed on March 10, 2021 seeking a
        discovery conference pursuant to Local Civil Rule 37.2. See ECF Dkt. No. 162. Plaintiff
        requests a conference to discuss her anticipated Motion for Sanctions related to Defendants ESI
        production. Defendants respond as follows.

                       In Your Honor’s October 20, 2020 Order, Defendants were ordered to identify
        whether any IM’s or text messages still exist between Plaintiff and Kirks, Austin and Maluf, and
        to produce them. See ECF Dkt. No. 145, at 8. As Plaintiff notes, she raised this issue in an
        Objection to the October 20, 2020. See ECF Dkt. No. 146. That Objection remains pending and
        should be resolved prior to a discovery conference on the issues Plaintiff intends to address
        during a Local 37.2 Conference.

                      On October 28, 2020, Defendants supplemented their discovery response stating
        “Defendants state that DoITT does not internally store text messages on DoITT issued
        cellphones beyond seven days, and does not internally store instant messages sent through
        DoITT’s internal messaging system, Skype for Business.” Since supplementation of that
        response, Defendants have gained further clarification regarding the storage of text messages.
        DoITT does not internally store text messages for any DoITT issued cellphones for any period of
        time. However, DoITT is able to make a request of its cellphone carrier Verizon to access text
        message content for only 3-5 days prior. Otherwise, text message content would only be
      Case 1:16-cv-08270-LTS-OTW Document 165 Filed 03/17/21 Page 2 of 3




available on the user’s phone. Defendants will supplement their response accordingly. Given
the foregoing, Plaintiff’s request for sanctions lacks merit.

                Spoliation refers to “the destruction or significant alteration of evidence, or the
failure to preserve property for another’s use as evidence in pending or reasonably foreseeable
litigation.” Byrnie v. Town of Cromwell, Bd. of Educ., 243 F.3d 93, 107 (2d Cir. 2001) (internal
quotation marks omitted). A party’s obligation to preserve evidence arises when the party is on
notice that the evidence is relevant to litigation or when a party should have known that the
evidence may be relevant to future litigation. Fujitsu Limited v. Federal Express Corp., 247 F.3d
423, 436 (2d Cir. 2001). This Court has held that the filing of a charge of discrimination with the
EEOC can trigger a duty to preserve evidence. See Zubulake v. UBS Warburg LLC, 220 F.R.D.
212, 216 (S.D.N.Y. 2003). Here, while Plaintiff filed EEOC Charges in March 2016 and July
2016, Defendants’ records indicate that they were not notified of an EEOC charge including the
Charge of Discrimination by Plaintiff until in or about July 2016. Plaintiff had already resigned
on June 28, 2016. Thus, any texts or IMs, even if they ever existed, would have not have been
accessible beyond approximately July 4, 2016 and could not have been preserved even if
Defendants had been placed on notice of their possible relevancy to Plaintiff’s discrimination
claims.

               Moreover, a party seeking sanctions in the form of an adverse inference
instruction based on spoliation of evidence must establish three elements:

                      (1) that the party having control over the evidence
                      had an obligation to preserve it at the time it was
                      destroyed; (2) that the records were destroyed with
                      a culpable state of mind; and (3) that the destroyed
                      evidence was relevant to the party’s claim or
                      defense such that a reasonable trier of fact could
                      find that it would support that claim or defense.

United States v. Garcia, 596 Fed. Appx. 24, 26 (2d Cir. 2015) (quoting Residential Funding
Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 107 (2d Cir. 2002)). Plaintiff has failed to
demonstrate that any unpreserved evidence were destroyed with a culpable state of mind or
would be relevant to her claims.

                Plaintiff has presented no evidence or argument indicating that Defendants acted
with intent to deprive Plaintiff of the alleged text messages and IMs. See Leidig v. Buzzfeed,
Inc., No. 16 CV 542 (VM)(GWG), 2017 U.S. Dist. LEXIS 208756, at *21 (S.D.N.Y. Dec. 19,
2017) (“Rule 37(e) amended the traditional spoliation rules as it related to ESI in a number of
ways—most significantly, by providing that the harsh sanctions listed in Rule 37(e)(2) were to
be applied only in cases in which a party acted with ‘intent to deprive’ another of ESI.”).
Moreover, Plaintiff has advanced no argument indicating that such text messages or IMs are
relevant to this action. The Second Circuit has made it clear that “relevant” in the “context of
a spoliation motion 'means something more than sufficiently probative to satisfy Rule 401 of the
Federal Rules of Evidence.’” Curcio v. Roosevelt Union Free Sch. Dist., No. 10 CV 5612 (SJF)
(AKT), 283 F.R.D. 102, 112 (E.D.N.Y. Aug. 10, 2012). “It is not enough for the [requesting]
party to show that the destroyed evidence would have been responsive to a document request.


                                               -2-
      Case 1:16-cv-08270-LTS-OTW Document 165 Filed 03/17/21 Page 3 of 3




The [requesting] party must also show that the evidence would have been helpful in improving
its claims or defenses-i.e., that the innocent party is prejudiced without the evidence. Proof of
relevance does not necessarily equal proof of prejudice.” Pension Comm. of the Univ. of
Montreal Pension Plan v. Banc of Am. Sec., LLC, 685 F. Supp. 2d 456, 467 (S.D.N.Y. Jan. 15,
2010); see DiStefano v. Law Offices of Barbara H. Katsos, PC, No. 11 CV 2893 (PKC) (AKT),
2017 U.S. Dist. LEXIS 72137, at *79-80 (E.D.N.Y. May 10, 2017). Plaintiff fails to advance
any evidence or argument that the text messages or IMs she seeks, even if they existed, are
relevant to her claims such that she would be prejudiced without them. In fact, Plaintiff has
produced a copy of a single IM conversation with Matt Austin of little relevance to this case.
Presumably, if Plaintiff had additional text messages with the individual Defendants relevant and
supportive of her claim she would have produced them. Further, Plaintiff has not made any
showing that the information in the putative text messages or IMs is not simply duplicative of the
documents and other ESI already produced to Plaintiff by Defendants. Rather, Plaintiff states
only that she requested such text messages and IMs which this Court has made clear is
insufficient to support her request for sanctions. Plaintiff’s failure to demonstrate a culpable
state of mind on the part of Defendants and relevance of the text messages and IMs to her claims
indicates that sanctions are clearly not warranted here.

               As such, Plaintiff’s request for a conference to discuss her anticipated motion for
sanctions should be denied, as that motion clearly lacks merit.

                                                            Respectfully submitted,
                                                            /s/ Dominique F. Saint-Fort
                                                            Dominique F. Saint-Fort
                                                            Assistant Corporation Counsel

cc:    Special Hagan (via ECF)
       Attorney for Plaintiff




                                               -3-
